217 N.J. Super. 623 (1987)
526 A.2d 741
PLANNED PARENTHOOD OF MONMOUTH COUNTY, INC., PLAINTIFF-RESPONDENT,
v.
MAUREEN P. CANNIZZARO, MARY FLYNN. AMANDA FANSLER, JOANNE M. FISHER. JOHN T. HIMHAUSER, MARY GANS, OLIVIA GANS, MONA JONES, ROBERT DOW, MARY KAY SMITH, MONMOUTH COUNTY RIGHT TO LIFE COMMITTEE, SHIELD OF ROSES, AND X.Y., A FICTITIOUS NAME FOR ALL PERSONS OR ORGANIZATIONS ACTING IN CONCERT WITH THE NAMED DEFENDANTS, DEFENDANTS-APPELLANTS, AND NEW JERSEY RIGHT TO LIFE COMMITTEE, DEFENDANT.
Superior Court of New Jersey, Appellate Division.
Argued March 25, 1987.
Decided May 21, 1987.
Before Judges KING, DEIGHAN and HAVEY.
*624 William F. Dowd, argued the cause for individual appellants.
Richard Ansell argued the cause for respondent (Anschelewitz, Barr & Ansell, attorneys, Susan T. Robbins, on the brief).
Traynor & Hogan, for appellant Monmouth County Right to Life Committee filed a brief, no appearance was made on their behalf.
PER CURIAM
The judgment of the Superior Court, Law Division is affirmed essentially for the reasons set forth by Judge Selikoff in his opinion reported at 204 N.J. Super. 531 (Ch.Div. 1985).